DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 09/15/2021.
•    Claims 1, 10-11, 17, and 20 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statement received 09/15/2021 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a machine and claims 11-20 are directed to a process. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  

dynamically training a model to build a product graph relating to a domain;
receiving an inquiry from a user, wherein the inquiry comprises a requested product; 
extracting one or more attributes of the requested product based on the inquiry; 
determining a context of the inquiry; 
projecting the requested product in the product graph based at least in part on the context of the inquiry;
determining one or more substitutes for the requested product from an inventory database based on a respective distance between the requested product and each substitute of the one or more substitutes, as projected in the product graph; and
transmitting information of the one or more substitutes for the requested product to a user to facilitate a display of the information,
wherein: 
the model is configured to:
 dynamically learn information about the domain from one or more expert opinions, the inventory database, and public records; 
create one or more product categories in the domain based on the information about the domain; 
extract one or more entity nodes from the one or more product categories based on the information about the domain; 
create another one or more entity nodes based on the one or more entity nodes, each of the another one or more entity nodes being related to at least one of the one or more entity nodes according to a first set of criteria, wherein a set of entity nodes comprise the one or more entity nodes and the another one or more entity nodes;
 build an entity-entity connection between each pair of entity nodes of the set of entity nodes, wherein the each pair of entity nodes are either associated with one of the one or more product categories or related to each other according to the first set of criteria; 
build a product-entity connection between an entity node of the set of entity nodes and a product node of a set of product nodes that is selected from the information about the domain and related to the entity node based on the information about the domain; 
determine a product-entity distance value of the product-entity connection based on a relatedness degree between the entity node and the product node; and 
build a product-product connection between a first product node and a second product node selected from the set of product nodes when the first product node and the second product node are determined to be substitutable or complementary of each other based on the information about the domain. 
The above limitations recite the concept of identifying and recommending substitute products.  These limitations, under their broadest reasonable interpretation, fall within the 
Under Prong Two of Step 2A of the Alice/Mayo test, claims 1 and 11 recite additional elements, such as one or more processors, media, a computer network, a user device, a graphical user interface, and a machine learning module. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 11 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 11 merely recite a commonplace business method (i.e., identifying and recommending substitute products) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 11 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various FairWarning v. Iatric Sys.).  Likewise, claims 1 and 11 specifying that the abstract idea of identifying and recommending substitute products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 11 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 11 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 11, these claims recite additional elements, such as one or more processors, media, a computer network, a user device, a graphical user interface, and a machine learning module. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 11 specifying that the abstract idea of identifying and recommending substitute products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 11 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 11 that transform the judicial exception into a patent eligible 

Dependent claims 2-10 and 12-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they recite an abstract idea, are not integrated into a practical application, and do not add “significantly more.” More specifically, dependent claims 2-10 and 12-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 3-10 and 13-20 fail to identify additional elements and as such, do not integrate the abstract idea into a practical application. Dependent claims 2 and 12 further recite the additional element of a user interface and one or more devices.  Similar to the discussion above under Prong Two of Step 2A, although this additional computer-related elements is recited, claims 2 and 12 merely invoke such additional element as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. These limitations specifying that the abstract idea of identifying and recommending substitute products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Step 2A, dependent claims 2-10 and 12-20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1 and 11, dependent claims 2-10 and 12-20, analyzed individually and as an ordered combination, merely further define the 

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action. For further details, see the Office action dated 06/15/2021.


Response to Arguments
Applicant’s arguments, filed 09/15/2021, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims are not directed to an abstract idea because “the Patent Office has overgeneralized the claims to an extent that conflicts with clear judicial guidance… Moreover, the court case cited by the Patent Office is not at all similar to the concepts of amended claims 1-20…amended independent claims 1 and 11 have nothing to do with detecting fraud based on traditional rules that have been used for decades, if not centuries…Even if amended claims 1-20 are based on or involve an abstract idea…claims 1-20 do not set forth and describe this abstract idea” Remarks pages 11-13. The examiner disagrees. The 2019 PEG sets 
Applicant argues “amended claims 1-20 improve the existing technological process by novel and non-obvious processes that as the Patent Office correctly point out, ‘amount to more Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978. As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.").

Applicant argues that the claims are integrated into a practical application because “the claims recite an improvement to other technology or technical fields, and also recites use of the ideas in a meaningful way beyond generally linking to a particular technological environment…the specific, concrete approach in these additional elements provides a combination of the steps that improves the technical field of a search engine for product search 
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0002] of Applicant’s specification, which describes Applicant’s claimed invention as improving the identification of relevant products. Although the claims include computer technology such as one or more processors, a computer network, a user device, a machine learning module, a graphical user interface, media, and a database, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of determining relevant products in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving an existing technological process but are directed to improving the commercial task of determining relevant products. The claimed process, while arguably resulting in a more efficient product determination process, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to products while still employing the same processor and/or computer components used in conventional systems to improve product recommendation, e.g. commercial process. 

Applicant argues the claims are eligible over Step 2B because “the ordered combination of limitations of amended independent claims 1 and 11 add specific limitations that are improvements beyond what is well-understood, routine, or conventional in the field…independent claims 1 and 11 recite a non-conventional and non-routine arrangement of systems and ordered combination of limitations above and beyond any alleged abstract ides…The Patent Office provides no evidence that demonstrates otherwise for the specific ordered combination of limitations” (Remarks pages 15-16). The examiner disagrees. Initially, the examiner notes that the examiner has not commented on whether the claims are well-understood, routine, and conventional, and as such, Berkheimer evidence is not required. With 
Applicant argues dependent claims 2-10 and 12-20 are eligible for the same reasons as independent claims 1 and 11, as well as for additional reasons. (Remarks pages 21-22). The examiner disagrees. Dependent claims 2-10 and 12-20 are rejected under 35 USC 101 for the reasons detailed in the above paragraphs of this Response to Remarks section, as well as for the reasons detailed in the 101 rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625